             2:17-cr-20037-JES-JEH # 168                     Page 1 of 16                                         E-FILED
                                                                                  Friday, 07 December, 2018 05:07:39 PM
                                                                                             Clerk, U.S. District Court, ILCD

                                                  UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF ILLINOIS
                                                        URBANA DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
             Plaintiff,                                      )
                                                             )
vs.                                                          )        Crim. No. 17-20037
                                                             )
BRENDT A. CHRISTENSEN,                                       )        Hearing Requested
                                                             )
             Defendant.                                      )

                   DEFENDANT’S REPLY TO RESPONSE TO MOTION TO DECLARE
                    THE FEDERAL DEATH PENALTY ACT UNCONSTITUTIONAL
                           UNDER THE TENTH AMENDMENT (R. 117)

             Mr. Christensen submits this Reply to the government’s Response to Defendant’s

Motion to Declare the Federal Death Penalty Unconstitutional Under the Tenth Amendment

(Response) Dkt. 141.1

             If the Court were to reject Mr. Christensen’s Motion to Dismiss Count One Due to

Lack of Jurisdiction (R. 114), the issue remains whether federal jurisdiction in this case

would nonetheless violate the Tenth Amendment and thereby unconstitutionally

encroaches on the principles of federalism underlying the Constitution.




                                                       
1
 The full title of Mr. Christensen’s Motion reads: Motion to Declare the Federal Death Penalty Act
Unconstitutional, As Applied, on the Ground that the Facts of this Case Coupled with the Sovereign
Decision of the State of Illinois to Abolish Capital Punishment, Demonstrates that its Application Here
Violates the Tenth Amendment and Principles of Federalism of the Constitution of the United States.
(Motion), Dkt. 117. The Response understandably truncates the title of the Motion in the heading of its
Response, but it is important to note that this particular Motion does not argue, as the Response’s
truncated heading suggests, that the Federal Death Penalty Act (FDPA) facially violates the Tenth
Amendment, but only as applied to the facts of this case. See Motion, at 4, n. 3.


                                                                 1 
         2:17-cr-20037-JES-JEH # 168        Page 2 of 16



I.       The Issues and General Principles Governing Their Resolution

         Mr. Christensen’s Motion presents two arguments in reference to the Tenth

Amendment: (a) the commandeering of State resources to enforce a federal regulatory

scheme that directly conflicts with the laws and policies of the State violates the Tenth

Amendment, Dkt. 117, at 25-34; and (2) where interests fundamental to the integrity of

the State substantially outweigh those of the national government, the Tenth

Amendment and principles of federalism prohibit Congress from overriding the State’s

policy judgments. Id. at 34-51. As the Motion indicates, these issues must be analyzed

within the following framework:

        the role and importance of dual sovereignty in the constitutional compact
         between the States and the National government, Dkt 117, at 5, 43;

        the federal government’s powers are few and defined with the
         remainder reserved for the States, id. 23;

        the Tenth Amendment was designed to emphasize the State’s
         sovereign integrity and to allay fears concerning the accumulation
         of federal power, id. 24;

        the Tenth Amendment assigns the Police Power to the States,
         which, accordingly, have primary authority to enforce criminal law
         and protect the health, safety and welfare of their citizens, id. 24;

        these principles apply with particular force to violent crimes, id. 25; and

        Congress’s power under the Commerce Clause is one of degree and
         has judicially enforceable out limits. Id. 45.

         The Response begins its substantive discussion by incorrectly asserting that the

“defendant’s Tenth Amendment argument relies entirely on his arguments” that the

FDPA violates the Eighth Amendment and that, as applied here, Congress exceeded its



                                               2 
             2:17-cr-20037-JES-JEH # 168                  Page 3 of 16



power under the Commerce Clause. Id. 141, at 4.2 While Mr. Christensen has raised both

issues in other filings, his Tenth Amendment argument neither relies upon nor argues

either of these points. In fact, the Mr. Christensen’s Tenth Amendment arguments

assume that the Congress has not exceeded its power under the Commerce Clause – if it

has, there would be no reason for the Court to reach the Tenth Amendment issues. See

Motion, 114, at 48 (“Regardless of whether it [Congress] has crossed the jurisdictional

line, the federal government’s interest in pursuing the death penalty must be accorded

far less weight than if jurisdiction is asserted on the basis of more uniquely federal

interests . . .”). Similarly, the Motion assumes the constitutionality of the death penalty

when it nonetheless argues that in weighing the respective sovereigns’ interests, the

availability of life without parole diminishes those of the federal government. Id. 48.

II.          Crediting Aguendo the Expansive Jurisdictional Theory Proposed by the
             Government, the Court Can Still in Appropriate Cases Weigh the Relative
             Interests of the Two Sovereigns to Determine Whether the Exercise of
             Jurisdiction by the Federal Government Violates the Tenth Amendment

             Because of the difficulty of constructing a credible argument that the marginal

interest in obtaining a sentence of death rather than life without parole outweighs the

significant sovereign interests of the State, the Response does not engage the issue.

Instead, it argues that because (in its view) Congress has unconstrained authority to

regulate instrumentalities of interstate, this settles the Tenth Amendment issue,

reasoning that if Congress has the constitutional authority to pass a particular law,

                                                       
2
 The purpose of Response’s approach is apparently designed to reframe the issue such that if the Eighth
Amendment and Commerce Clause arguments fail, the Tenth Amendment automatically follows. As seen
below, this is not so.



                                                            3 
             2:17-cr-20037-JES-JEH # 168                  Page 4 of 16



then the subject matter has not been reserved to the States and the Tenth Amendment

does not come into play. Response, at 5-6.3

             In support of this proposition, the government first cites the same cases it did in

its response to Mr. Christensen’s Motion to Dismiss Count One for Lack of Jurisdiction. See

Response, at 5. None of these cases support the government’s jurisdictional claim, see

Reply to Response to Motion to Dismiss Count One, at 17-22, but that is of no matter here

because, once again, the Tenth Amendment Motion is premised on at least de minimis

jurisdiction. Thus, the government is left with only one district court case, United States

v. McCluskey, 2012 WL 13076173, at * 10 (D.N.M. Sept. 24, 2012), adopting the absolutist

view that no matter how trivial the basis for federal jurisdiction or how substantial the

State interest, the Tenth Amendment is inapplicable. Response, at 6-7.4

             In determining whether application of a federal law infringes on State

sovereignty in violation of the Tenth Amendment, a finding that there is a jurisdictional

basis under federal law does not end the inquiry, as suggested by the Response, as a

court can consider the respective interests of each sovereign. New York v. United States,

505 U.S. 144, 177-78 (1992) (citing cases); Hodel v. Virginia Surface Mining, 452 U.S. 264,

                                                       
3
 Redirecting attention from the lack of any substantial authority to support this proposition and its
inconsistency with Supreme Court precedent, infra, the Response remakes the issue and then promptly
proceeds to belittle its own formulation, arguing that “the Tenth Amendment does not apply here because
the FDPA is a valid exercise of congressional power, and the defendant’s argument to the contrary is
frivolous.” Response, at 7. The problem is, as noted above, this Motion does not suggest, or depend on the
proposition, that the FDPA is not a constitutionally valid enactment. The FDPA has nothing to say about
jurisdictional issues or whether its application in a case such as that presented here would violate the
Tenth Amendment.
4
 McCluskey involved a carjacking, which, as noted elsewhere, provides a far stronger basis for federal
jurisdiction than the de minimus jurisdictional basis that is assumed for purposes of this motion. See Reply
to Response to Motion to Dismiss Count One Due to Lack of Jurisdiction, at 17.


                                                            4 
       2:17-cr-20037-JES-JEH # 168         Page 5 of 16



288, n. 29 (1981). And, in this respect, the Supreme Court has made it clear that the

commerce power is “subject to outer limits,” Lopez, 514 U.S. at 557, that are “judicially

enforceable,” id. 557, and “the scope of the interstate commerce ‘must be considered in

light of our dual system of government and may not be extended so as to embrace

effects upon interstate commerce so indirect and remote that to embrace them, in view

of our complex society, would effectively obliterate the distinction between what is

national and what is local and create a completely centralized government.’”Id., quoting

NLRB v. Jones and Laughlin Steel, 301 U.S. 1, 37 (1937). This statement suggests that even

if a “relatively trivial impact,” Lopez, 514 U.S. at 558, on commerce technically satisfies

jurisdiction under the Commerce Clause, it is still a judicial function to determine, in

the context of the historical division between the functions of the two sovereigns,

whether the exercise of such jurisdiction by the federal government in a particular case

violates the defendant’s rights under the Tenth Amendment – a function that can only

be performed by evaluating and weighing the respective interests of the two sovereigns.

Exercise of this judicial function is especially important in the criminal context because

“federalism protects the liberty of the individual from arbitrary power,” Bond v. United

States, 564 U.S. 211, 222 (2011). To effectuate this protection the Tenth Amendment that

permits a defendant to “object[] to laws that upset the constitutional balance between

the National government and the State. . . .” Id.




                                              5 
       2:17-cr-20037-JES-JEH # 168           Page 6 of 16



IV.    The Supremacy Clause is Irrelevant to the Issues Presented Here Because It
       Only Applies to Laws that are Otherwise Constitutionally Valid

        The Response argues that the Supremacy Clause “precludes the defendant’s theory”

because the laws of Congress trump those of the States where the latter would frustrate the

purposes and objectives of the former. Id. 7-9. This argument fails because it overlooks the fact

that the Supremacy Clause does not come into play unless the Congressional enactment, as

applied, is itself constitutional. If application of § 1201(a)(1) to the facts of this case falls short

under either the Commerce Clause or the Tenth Amendment, the Supremacy Clause has

nothing more to say about the matter.

       The Response, at 8, quotes from the second and third sub-clauses of art. VI, cl. 2 of

the Constitution, the “Supremacy Clause,” but entirely omits the crucial first sub-clause,

which is imposes a condition precedent to its applicability that is directly relevant here.

Art VI, cl 2. of the Constitution reads, in full:

               This Constitution and the Laws of the United States which shall
               be made in Pursuance thereof; and all Treaties made, or which
               shall be made, under the Authority of the United States,
               shall be the supreme Law of the Land; and the Judges in
               every State shall be bound thereby, any Thing in the
               Constitution or Law of any State to the Contrary
               notwithstanding. (emphasis added)

       It is self-evident that a law, which, as applied, violates the Constitution, is not

“made in Pursuance thereof.” Rather, the application of such a law is, by definition, in

disregard of the Constitution. The idea that an unconstitutionally applied federal law

trumps an otherwise valid state law is counterintuitive, at best, and the Response cites no

authority for such an odd result. The Supreme Court directly rejected this specious



                                                6 
       2:17-cr-20037-JES-JEH # 168         Page 7 of 16



reasoning in a similar constitutional context in Printz v. United States, 521 U.S. 898, 924-

925 (1997). After noting the “Pursuance of the Constitution” qualification in the

Supremacy Clause, the Court held that its invocation could not otherwise rescue the

Tenth Amendment violation because “the Supremacy Clause merely brings us back to

the question, discussed earlier, whether laws conscripting state officers violate state

sovereignty and are thus not in accord with the Constitution.” See also Murphy v. Nat'l

Collegiate Athletic Ass'n, 138 S. Ct. 1461, 1479 (2018) (statute alleged to preempt state law

“must represent the exercise of a power conferred on Congress by the Constitution;

pointing to the Supremacy Clause will not do.”). In short, where the federal law, as

applied, is constitutional it will normally control; otherwise not.

IV.    The Cases Cited by the Response Rejecting Tenth Amendment Claims Based
       on a State’s Abolition of the Death Penalty are Irrelevant to Mr. Christensen’s
       Argument

       The discussion and citations at pages 9-11 of the Response suggest that the

Supremacy Clause is invoked in service of another effort to distort Mr. Christensen’s

argument. Thus, the Response states: “Applying the Supremacy Clause, federal courts

have unanimously rejected the stock capital defense argument that the FDPA infringes on

state sovereignty and is unconstitutional under the Tenth Amendment if applied in a

state that does not currently have the death penalty.” Id. (emphasis added). That’s all

well and good, but it appears the government has pulled out the stock prosecutor’s

response rather than directly confronting the actual Tenth Amendment claim of the

Motion, which expressly disavowed the argument which the Response want to attribute to




                                              7 
        2:17-cr-20037-JES-JEH # 168              Page 8 of 16



Mr. Christensen. See Motion, at 4.5 The Motion makes it crystal clear that his Tenth

Amendment claim is a narrow one, unlike the expansive across-the-board claims in the

cases cited in the Response. Mr. Christensen only argues that in the unusual case, such as

this, involving a crime historically considered as squarely within the Police Power of the

State, one not involving a uniquely federal interest and presenting, at best, a narrow

jurisdictional claim under the Commerce Clause, the substantial interests of the State, as

outlined at pages 35-43 of the Motion, more than substantially outweigh those of the

national government.

        Mr. Christensen’s argument was not presented (or, for that matter, even

applicable) in the cases cited by the Response. The only Circuit case referenced in the

Response, United States v. Acosta-Martinez, 252 F.3d 13, 18-20 (1st Cir. 2001), is easily

dispensed with because the Tenth Amendment does not even apply to Puerto Rico,

which is a Commonwealth and not a sovereign under the U.S. Constitution. See Franklin

California Tax-Free Trust v. Puerto Rico, -- F.3d --, 2015 WL 4079422 (“The limits of the

Tenth Amendment do not apply to Puerto Rico, which is ‘constitutionally a territory.’

[citation omitted]”). Further, the Tenth Amendment is not even mentioned in Acosta-

Martinez, as the defendant’s argument was that due process prevents application of the

federal death penalty in Puerto Rico because its citizens may not elect representatives to

Congress and thus were not represented in its decision to pass a death penalty statute.

                                                       
5
 “Before proceeding further, Mr. Christensen underscores what he is not arguing. Mr. Christensen does
not suggest that the Constitution categorically prohibits the Federal government from seeking the death
penalty in any state that has jettisoned capital punishment. Mr. Christensen concedes that the federal
government may proceed in the face of the State’s discordant political judgment, where paramount
interests uniquely assigned to and enforceable by the national government are involved . . .” Id.


                                                    8 
             2:17-cr-20037-JES-JEH # 168                  Page 9 of 16



             The four district court cases cited in the Response, at 9-10, also provide little

guidance as to Mr. Christensen’s argument. Putting aside that none of these decisions

are binding on this Court, examination of these opinions reveals the only similarity to

the issue here is that the cases cited the Tenth Amendment. In United States v. Tuck

Chong, 123 F. Supp. 2d 563 (D. Hawaii 1999), the defendant argued that the federal

government had no jurisdiction to even try him under 18 U.S.C. § 924(j)(killing resulting

from use of a firearm during a crime of violence or drug trafficking offense) because

Hawaii had not delegated such jurisdiction to the national government. Id. 567. Mr.

Christensen makes no such argument. Mr. Tuck Chong then took the absolutist position

that the Tenth Amendment bars the federal death penalty in all abolitionist States

unless the State explicitly authorizes this action. Id. 567-68. Again, no such claim is

made here. United States v. O’Reilly, 2007 WL 2421378 (E.D. Mich. 2007), for the most

part just relies on Tuck Chong.

             In both United States v. Jacques, 2011 WL 3881033 (D. Vt. September 2, 2011), and

United States v. Johnson, 900 F. Supp. 2d 949 (N.D. Ia. 2012), the defendants’ Tenth

Amendment argument was inextricably intertwined with an Eighth Amendment claim

that the state’s abolition of the death penalty alone establishes its unconstitutionality

under the Eighth Amendment, again arguments not presented here.6




                                                       
6
 In addition, with the exception of Jacques, unlike here, each case involved crimes committed with the
requisite commerce or economic dimension, thus affording clear a jurisdictional basis under the
Commerce Clause: Tuck Chong (murder during drug trafficking conspiracy); O’Reilly (murder during a
bank robbery); Johnson (murders during drug and CCE conspiracy).



                                                            9 
             2:17-cr-20037-JES-JEH # 168                  Page 10 of 16



             As to the cases cited at 10-11 of the Response, the fact that a federal death sentence

was obtained in States that do not have or enforce a death penalty is of no moment if

the issues before this Court were not raised or discussed.7

             On page 10, the Response once again warps Mr. Christensen’s argument by

manufacturing an easily refutable one that he never makes. According to the Response,

Mr. Christensen attempts to distinguish his case from the ones discussed above on the

ground that Illinois, to quote the Response, “really does not support the death penalty.”

(emphasis in original). The Response then quickly pivots to rebut its own argument,

writing: “The defendant cites no authority for the quite novel argument that the

strength of a state’s purported opposition to the death penalty or the particular

jurisdictional basis of a federal crime can render the FDPA unconstitutional under the

Tenth Amendment.” Id. It is true, as the Response argues, that it would be difficult to

gauge the relative degree of different States’ opposition to capital punishment, but Mr.

Christensen had no warrant to cite authority in support of this “quite novel argument”

that he never made.8




                                                       
7
 Like the cases cited in the preceding footnote, the federal jurisdictional basis in each of these cases was
clear. Tsarnaev (terrorism); Gabrion (murder in a National Forest); Wilson and Johnson (drug trafficking
- commerce); Fell and Rodriguez (kidnapping where victims transported across state lines).
8
 The Response’s similar suggestion that it is “difficult” to judge the “jurisdictional strength” of a case is
incorrect. As the discussion throughout the motions on jurisdiction indicate, in the overwhelming majority
of cases jurisdiction is clear. As to the Commerce Clause, for instance, no issue arises when the offender
crosses state lines or the offense has the requisite connection to commerce or economic activity. See
generally Defendant’s Reply to Response to Motion to Dismiss Count One (filed December 6, 2018).
Further, where jurisdiction is an element of the offense, juries are routinely asked to judge the
“jurisdictional strength” and determine whether the element has been proven beyond a reasonable doubt.
See Motion to Dismiss Count One, Dkt. 114, at 10, 25.


                                                            10 
             2:17-cr-20037-JES-JEH # 168                  Page 11 of 16



             Contrary to the Response, Mr. Christensen’s argument does not require a court to

gauge the degree of various States’ opposition to the death penalty. The only relevant

consideration is whether the State has abolished capital punishment.9 None of the State

interests identified in the Motion are peculiar to Illinois – they apply to any State that has

abolished capital punishment. But, as the Motion makes clear, that does not translate to

the argument the Response wants to put in the mouth of the defense, for these interests –

the existence and importance of which the Response makes no effort to contest – are only

one side of the coin. The Motion is pellucid that these State interests are admittedly

entitled to less weight when the federal interest is one that has been traditionally

assigned to the national government, such as the prosecution of terrorism cases, crimes

against federal or international officials, traditional state court crimes committed on

federal property, espionage, treason, civil rights offenses etc., or where jurisdiction

under Commerce Clause is more indisputable than here.




                                                       
9
 As to resolution of the same issues when arising in different abolitionist States, the Response’s argument
at 12-13, that the “Constitution does not change from state to state” assumes that the necessary balancing
of interests in the rare case where the federal jurisdictional claim is as tenuous, as here, requires assigning
different interests to different abolitionist States, depending on the degree of opposition to the death
penalty. But, as stated, the only relevant consideration on the State’s side of the balance would be the fact
of abolition. The balancing would then focus on the strength of the federal interest in the particular case,
an inquiry that can easily be determined pursuant to ascertainable standards.

The same issue would not be presented in non-abolitionist States because in these States the State
interests cited in the Motion would be irrelevant. Any resulting difference in the treatment of defendants
in abolitionist and non-abolitionist States would arise not from the Constitution but their divergent
treatment of the death penalty. There is nothing unusual about the application of federal crimes being
dependent on State law. See e.g.: 18 U.S.C. § 13 (Assimilative Crimes Act: crimes committed in federal
territorial jurisdiction dependent on State law); § 921(a)(20) (definition of firearm offenses dependent on
State law).


                                                            11 
       2:17-cr-20037-JES-JEH # 168          Page 12 of 16



       The Motion does not question that in the vast majority of cases the State’s

interests will not outweigh those of the federal government to the extent of defeating

the latter’s jurisdiction. Id. 47-48. But, that likely result does not relieve the court of the

duty to make the determination in those rare cases where the issue is fairly presented.

Cf. Jones v. United States, 529 U.S. 848, 859 (2000)(J. Stevens, concurring) (noting

reluctance of Court to “authorize federal intervention in local law enforcement in a

marginal case such as this.”). And contrary to the Response’s suggestion, at 10, this is not

a task that courts are ill-equipped to undertake, as “[i]t is frequently the case in

constitutional litigation . . . that courts are called upon to balance interests that are not

readily translated into rough equivalents.” Lyng v. Nw. Indian Cemetery Protective Ass'n,

485 U.S. 439, 474 (1988).

V.     The Role of Federalism in the Balancing of Interests

       The Response, at 7, n.3, dismisses the developments and political processes

leading to abolition of the death penalty in Illinois, as recounted in the Motion, at 6-21,

as an “exercise in futility,” painting it as nothing more than a “diatribe against capital

punishment.” This dismissive characterization will likely surprise (and perhaps offend)

many citizens of Illinois, as well as their elective representatives, who grappled with the

disturbing issues attendant to the death penalty over a period of three decades and only

after the extensive deliberation and discussion of all elements of the State’s polity

decided that capital punishment was not in the best interests of the State or its citizens.

The dismissive and, frankly, arrogant attitude inherent in the Response’s “diatribe”

description gives meaning to the Tenth Amendment’s purpose “to allay lingering


                                               12 
       2:17-cr-20037-JES-JEH # 168          Page 13 of 16



concerns about the extent of the national power.” Alden v. Maine, 527 U.S. 706, 713-14

(1999). Further, the Response’s cavalier brushing aside of this history ignores the

constitutional significance of the political process which the Supreme Court has termed

the “beginning point in deciding” how to resolve conflicts between the sovereigns’

resolution of issues involving fundamental rights. United States v. Windsor, 570 U.S. 744,

764 (2013); see also Motion, at 51-52.

       Despite the fact that concerns of “federalism” and its role in our constitutional

structure are noted throughout the Motion, the word appears only once in the body of

the Response and then only in restating the defense’s claim. See Response, at 11. But, the

concept of federalism and respect for the considered policy judgments of the State, as

well as the derivative interests of Mr. Christensen, are at the heart of the Tenth

Amendment claim here.

       As Chief Justice Roberts stated in National Federation of Independent Businesses v.

Sebelius, 567 U.S. 519, 536 (2012): “State sovereignty is not just an end in itself:

Rather, federalism secures to citizens the liberties that derive from the diffusion of

sovereign power,” quoting New York v. United States, 505 U.S. 144, 181 (1992). These

concerns and resulting need to balance the interests of both the defendant and the

national government in the context of federalism have animated such decisions such as

United States v. Lopez, 514 U.S. 549, 583 (1995) (“Absent a stronger connection or

identification with commercial concerns that are central to the Commerce Clause, that

interference contradicts the federal balance the Framers designed and that this Court is

obliged to enforce.”)(J. Kennedy, concurring); Bond v. United States, 572 U.S. 844, 856


                                              13 
             2:17-cr-20037-JES-JEH # 168                  Page 14 of 16



(2014) (§ 229 must be read consistent with principles of federalism inherent in our

constitutional structure.”); and Jones v. United States, 529 U.S. 848, 858 (2000) (rejecting

government’s interpretation of § 844(i), as it would “significantly change[] the federal-

state balance.” [citation omitted]).

VI.          The Issues Presented Here are Ripe

             The Response begins by citing three civil cases concerning the “ripeness” doctrine

that have nothing to do with the issues in this case, id. 3, and then in the next paragraph

beginning at the bottom of page 3, cites two district court cases that have invoked the

ripeness doctrine in reference to a limited Tenth Amendment claim in capital cases,

United States v. Madison, 2018 WL 4907698, at *6 (M.D. Fla. Oct. 10, 2018), and United

States v. Sampson, 2017 WL 3495703, at *32, n. 45 (D. Mass. Aug. 15, 2017). The

defendants in Madison and Sampson raised the same issue of whether the FDPA

commandeers state officials in carrying out federal death sentences in violation of the

anti-commandeering provisions of the Tenth Amendment. In each case the court held

the issue was not ripe because neither defendant had yet received a death sentence. Mr.

Christensen has made a similar claim. See Motion, at 30-33. Mr. Christensen does not,

however, quarrel with the reasoning of Madison or Sampson on this point and thus has

no objection to the Response’s argument that resolution of this limited part of his Tenth

Amendment claim need not be addressed at this time.10

                                                       
10
  The Motion raises a second commandeering argument that is ripe. Id. at 27-29. That argument is
dependent, in large part, on the nature and content of the written instructions that this Court’s Jury
Selection Plan requires the Clerk to issue to the State Board of Elections. The Clerk denied the defense’s
request to review these instructions, preferring that the matter be taken up with the Court. The defense
will thus reserve replying on this part of his commandeering claim until that issue is resolved.


                                                            14 
             2:17-cr-20037-JES-JEH # 168                        Page 15 of 16



             But, the government goes too far when it implicitly suggests that Madison or

Sampson stand for the proposition that the other Tenth Amendment claims, although

not premised on the existence of a death sentence, are nonetheless subject to this

reasoning. Nothing in either case even remotely supports such an extension and the

government cites no authority and offers no reasoning supporting such an approach. In

fact, the district court decisions cited at page 9 of the Response counter this premise, as

each court addressed the Tenth Amendment issue pretrial. Mr. Christensen’s Tenth

Amendment motion functionally seeks dismissal of the Notice of Intent, a claim for relief

that is routinely presented and decided pretrial.

                                                          Respectfully submitted,

                                                          BRENDT A. CHRISTENSEN, Defendant

By:          /s/Elisabeth R. Pollock                                    /s/ George Taseff
             Assistant Federal Public Defender                          Assistant Federal Public Defender
             300 West Main Street                                       401 Main Street, Suite 1500
             Urbana, IL 61801                                           Peoria, IL 61602
             Phone: 217-373-0666                                        Phone: 309-671-7891
             FAX: 217-373-0667                                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org                            Email: George_Taseff@fd.org

             /s/ Robert Tucker                                          /s/ Julie Brain
             Robert L. Tucker, Esq.                                     Julie Brain
             7114 Washington Ave.                                       916 South 2nd
             St. Louis, MO 63130                                        Philadelphia, Pa. 19147
             Phone: 703-527-1622                                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com                           juliebrain1@yahoo.com




                                                       



                                                                  15 
      2:17-cr-20037-JES-JEH # 168        Page 16 of 16



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           16 
